

116 SJ 71 IS: Withdrawing approval of the Agreement Establishing the World Trade Organization.
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS2d SessionS. J. RES. 71IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Hawley introduced the following joint resolution; which was read twice and referred to the Committee on FinanceJOINT RESOLUTIONWithdrawing approval of the Agreement Establishing the World Trade Organization.That the Congress withdraws its approval, provided under section 101(a) of the Uruguay Round Agreements Act, of the WTO Agreement as defined in section 2(9) of that Act.